Appeal from judgment of Supreme Court, entered in Otsego county, June 17, 1935, on a jury’s verdict in favor of plaintiff for 12,248.01, and from an order denying defendant’s motion to set aside the verdict and for a new trial. This case was before us on a previous appeal which was reported (243 App. Div. 651). On the present trial the plaintiff supplied proof that a general custom existed in that ■section of protecting dangerous projections in gymnasia by mats or padding. In other respects the record is substantially the same as on the previous trial. Plaintiff was participating in a game of field dodge ball as a part of the regular school curriculum. He slipped on a slippery floor, fell and struck the comer of a brick pilaster which projected from the wall of the building. Comer boards had originally been installed to guard this pilaster but the boards had come loose at the corner in question, drawn away from it and left it unguarded. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.